                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

BRITTANY BURK, on behalf of herself               §
and all others similarly situated,                §
                                                  §
                Plaintiff,                        §
                                                  §      Civil Action No. 4:19-cv-00663
v.                                                §
                                                  §
DIRECT ENERGY, LP,                                §
                                                  §
                Defendant.                        §

                                JOINT STATUS LETTER

Counsel for Plaintiff Brittany Burk and Defendant Direct Energy have continued to
diligently work toward accomplishing the outstanding items outlined in their Joint
Statement Regarding Discovery Plan [ECF No. 58]. To accommodate the deposition of
third-party TMC, which the parties have requested to take on November 23 and/or 301,
and Defendant’s anticipated Motion to Dismiss, the parties jointly propose the following
schedule:

            Plaintiff’s Motion for Class Certification   December 7, 2020

            Defendant’s Motion to Dismiss                December 7, 2020

            Plaintiff’s Expert Reports and Expert        December 7, 2020
            Witness List

            Defendant’s Response to Motion for           January 15, 2021
            Class Certification

            Plaintiff’s Opposition to Motion to          January 15, 2021
            Dismiss

            Defendant’s Expert Reports and Expert        January 15, 2021
            Witness List

            Plaintiff’s Reply in Support of Motion       February 5, 2021
            for Class Certification


1
 The parties have reached out to TMC, which has not yet confirmed a date for the
deposition.



2058072.1
            Defendant’s Reply in Support of Motion       February 5, 2021
            to Dismiss

            Discovery Cut-off                            March 1, 2021

            ADR Deadline                                 March 30, 2021

            Motions Deadline                             March 8, 2021

            Hearing on Class Certification and March 15, 2021
            Motion to Dismiss

            Joint Pretrial Order (Defendant           to May 11, 2021
            provide final version to Plaintiff)

            Joint Pretrial Order (Plaintiff to file with May 18, 2021
            Court)

            Trial                                        June 1, 2021


The parties anticipate that these new deadlines will provide additional time for the parties
to accomplish the remaining pretrial tasks.

The parties have no discovery disputes at this time, but the parties have reserved any
objections and rights to seek any additional responsive testimony and documents,
including testimony and documents from third parties, depending on how discovery
continues to progress.

Should the Court request a status conference, the Parties stand ready to address any and
all questions from the Court.

Dated: November 11, 2020                   Respectfully submitted,

                                           /s/ Daniel M. Hutchinson_______________
                                           LIEFF CABRASER, HEIMANN & BERNSTEIN, LLP
                                           Nimish R. Desai
                                           Daniel M. Hutchinson (pro hac vice)
                                           Evan J. Ballan (pro hac vice)
                                           275 Battery Street, 29th Floor
                                           San Francisco, CA 94111
                                           Email: ndesai@lchb.com
                                           Email: dhutchinson@lchb.com
                                           Email: eballan@lchb.com

                                           LIEFF CABRASER, HEIMANN & BERNSTEIN, LLP
                                           Jonathan D. Selbin (pro hac vice)


                                                  2
2058072.1
                                         250 Hudson Street, 8th Floor
                                         New York, NY 10013
                                         Email: jselbin@lchb.com

                                         MASON LIETZ & KLINGER, LLP
                                         Gary M. Klinger (pro hac vice)
                                         227 W. Monroe Street, Suite 2100
                                         Chicago, IL 60606
                                         Email: gklinger@ masonllp.com

                                         Attorneys for Plaintiff Brittany Burk



                                         /s/ Michael D. Matthews, Jr.
                                         MCDOWELL HETHERINGTON LLP
                                         Michael D. Matthews, Jr.
                                         Texas Bar No. 24051009
                                         William B. Thomas
                                         Texas Bar No. 24083965
                                         1001 Fannin Street, Suite 2700
                                         Houston, Texas 77002
                                         T: (713) 337-5580
                                         F: (713) 337-8850
                                         matt.matthews@mhllp.com
                                         william.thomas@mhllp.com

                                         Attorneys for Defendant Direct Energy

                              CERTIFICATE OF SERVICE

        I hereby certify that on the 11th day of November, 2020, a true and correct copy
of the foregoing was served on all counsel of record via CM/ECF.


                                            /s/ Daniel M. Hutchinson_______________
                                                        Daniel M. Hutchinson




                                               3
2058072.1
